Opinion filed April 2, 2015




                                             In The


           Eleventh Court of Appeals
                                          ___________

                                   No. 11-15-00071-CR
                                          ___________

                           EX PARTE ROBERT MUNOZ


                                     Original Proceeding


                         MEMORANDUM OPINION
       Robert Munoz has filed in this court an application for writ of habeas corpus
for release pending appeal so that he can be released from jail while an appeal of
his convictions is pending in this court.1 In the application, Munoz asks that a
hearing be set on the matter; Munoz also requests that bail be set. We dismiss for
want of jurisdiction.
       An intermediate appellate court “does not possess original habeas corpus
jurisdiction of a bail issue” in a criminal case. Ortiz v. State, 299 S.W.3d 930, 932
(Tex. App.—Amarillo 2009, no pet.); see In re Spradley, No. 12-10-00011-CR,
2010 WL 702252 (Tex. App.—Tyler Feb. 26, 2010, orig. proceeding) (mem. op.,
       1
          Our records indicate that Munoz was convicted of two counts of sexual assault of a child and
that his appeal from those convictions is pending in this court under our Cause No. 11-13-00139-CR.
not designated for publication); Ex parte Enriquez, 2 S.W.3d 362 (Tex. App.—
Waco 1999, orig. proceeding); see also TEX. CONST. art. V, §§ 5, 6. We can find
no authority that would permit this court to exercise original jurisdiction to set bail
pending the appeal of Munoz’s convictions. Consequently, we dismiss Munoz’s
application for writ of habeas corpus.
      This proceeding is dismissed for want of jurisdiction.


                                                     PER CURIAM


April 2, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2